Citation Nr: 1101516	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hammertoes with corns and 
calluses of both feet, claimed as bilateral foot condition and 
stress fractures of the feet with calluses.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to November 1966, 
followed by service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In February 2007 the Veteran was afforded an informal hearing 
before a Decision Review Officer at the RO.  A summary of the 
proceedings is of record.


FINDINGS OF FACT

1.  The Veteran did not sustain an in-service injury or disease 
of the feet during active service, during a period of active duty 
for training, or during a period of inactive duty for training.

2.  The Veteran's current hammertoes with corns and calluses of 
both feet, claimed as bilateral foot condition and stress 
fractures of the feet with calluses, did not have its onset 
during service, and is not causally related to any incident in 
service.


CONCLUSION OF LAW

A bilateral foot disorder, hammertoes with corns and calluses of 
both feet, claimed as bilateral foot condition and stress 
fractures of the feet with calluses, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  As the Board will deny the Veteran's 
claim, the Board will review compliance with the VCAA.

VA has a duty to notify an appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include (1) the Veteran's status; 
(2) the existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

A September 2005 VCAA notice substantially satisfied the notice 
provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; the information and evidence 
that VA would seek to provide; the information and evidence the 
Veteran was expected to provide.  

In the present appeal, although the Veteran was not notified 
regarding ratings and effective dates following the grant of 
service connection, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of any 
prejudice under the holding in Dingess, supra.  

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.

The Board finds that all necessary assistance has been provided 
to the Veteran.  The evidence of record indicates that the VA 
acquired the Veteran's VA and service treatment records to assist 
the Veteran with his claims.  The Veteran did not disclose any 
private treatment for his bilateral feet disorder.  The Board 
notes that the RO specifically requested all service treatment 
(medical) and dental records, and the National Guard records in 
the claims file appear complete.  

A review of the service treatment records and National Guard 
records finds references in a 1995 periodic physical examination 
to the Veteran being referred out to VA for treatment of a 
complaint of pain in his right and left feet from a suspected 
heel spur.  However, the claims file contains the RO's search for 
VA treatment reports, which found only a scattering of reports 
between 1996 to 2000 pertaining to lumbar spine, chest, and 
fingers.  The Board notes the Veteran was referred to by VA 
medical personnel as a new patient in a March 2005 VA primary 
care evaluation and that he reported to the VA podiatrist in 2005 
that he had never before consulted with a podiatrist.  The Board 
is satisfied that all relevant VA treatment records have been 
obtained and included in the claims file.

As the RO acquired the complete service treatment records, to 
include National Guard records, and made reasonable efforts to 
procure the evidence identified by the Veteran during the 
February 2007 informal DRO hearing, remanding to attempt to 
procure VA treatment records dated before 2005 would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was not afforded a VA examination or VA medical 
opinion regarding the claim for service connection for his 
bilateral foot disorder, specifically hammertoes with corns and 
calluses of both feet, claimed as bilateral foot condition and 
stress fractures of the feet with calluses.  In this regard, the 
duty to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), stated 
that an examination is required when (1) there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third 
prong, which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83.

The Board concludes an examination is not needed in this case 
with regard to the issue of service connection for hammertoes 
with corns and calluses of both feet, claimed as bilateral foot 
condition and stress fractures of the feet with calluses.  In 
this decision, the Board has found as a fact that there was no 
in-service injury or disease of the feet, including no chronic 
in-service symptoms of disability of hammertoes with corns and 
calluses of both feet, and that there were no continuous post-
service symptoms (based on the weighing and finding that the 
reports of continuous post-service symptomatology are not 
credible).  Because there is no in-service injury or disease to 
which competent medical opinion could relate a current disability 
of hammertoes with corns and calluses of both feet, claimed as 
bilateral foot condition and stress fractures of the feet with 
calluses, there is no reasonable possibility that a VA 
examination or opinion could aid in substantiating the current 
claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) 
(West 2002) (VA "is not required to provide assistance to a 
claimant . . . if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no 
reasonable possibility that further assistance would substantiate 
the claim").

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury of the bilateral feet, 
referral of this case to obtain an examination and/or an opinion 
as to the etiology of the Veteran's claimed disability of 
hammertoes with corns and calluses of both feet, claimed as 
bilateral foot condition and stress fractures of the feet with 
calluses, would in essence place the examining physician in the 
role of a fact finder, would suggest reliance on an inaccurate 
history of occurrence of an in-service injury or disease, and 
could only result in a speculative opinion or purported opinion 
of no probative value.  For these reasons the Board finds that, 
even under the low threshold of McLendon, an examination with 
medical opinion is not required here.

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Foot Disorder

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2010).  In addition to the period of 
active duty noted in the Introduction to this decision, the 
Veteran had additional service with the National Guard.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection 
may be granted for a disability resulting from a disease or 
injury incurred or aggravated while performing ACDUTRA or for 
disability as the result of an injury incurred or aggravated 
during inactive duty for training (INACDUTRA).  38 U.S.C.A. § 
101(2), (24); 106; 38 C.F.R. § 3.6(a).

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Veteran contends that his current hammertoes with corns and 
calluses of both feet, claimed as bilateral foot condition and 
stress fractures of the feet with calluses disorder, originated 
during his Guard service and has continued since that time.  In 
the February 2007 informal hearing conference, the Veteran stated 
that he did not suffer a direct injury during his weekend drills 
or summer camp training, but that the bilateral foot disorder 
manifested itself insidiously while jumping in and out of trucks, 
participating in war games and going up and down hills.  He also 
stated he has experienced current symptoms for the past 10 to 15 
years, which would date the onset to approximately 1997 to 1992.  
See February 2007 Decision Review Officer Report of Informal 
Conference.

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not sustain a left or right foot injury in 
service, and that symptoms of a bilateral foot disorder were not 
chronic in service.  The Veteran's service treatment records do 
not contain any record indicating complaints, findings, 
diagnosis, or treatment for a left or right foot disorder.  While 
an October 1966 x-ray study of only the left ankle was negative, 
the October 1966 Report of Medical Examination found the feet to 
be clinically normal, and the October 1966 Report of Medical 
History included a negative report of history and complaints by 
the Veteran to the category of foot trouble.  

As well, the Board finds not to be credible the Veteran's 
assertion that he incurred a bilateral foot disorder, 
specifically hammertoes with corns and calluses of both feet, 
during service with the National Guard.  Throughout the record of 
evidence, the Veteran has stated that his bilateral foot disorder 
resulted from his National Guard service, to include his wearing 
of combat boots.  See May 2007 substantive appeal. In determining 
whether statements submitted by a Veteran are credible, the Board 
may consider internal consistency, facial plausibility, 
consistency with other evidence, and statements made during 
treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Reviewing the evidence of record, the Board finds the National 
Guard treatment records comprised almost entirely of periodic, 
usually quadrennial, physical examinations.  In these periodic 
Reports of Physical Examination and Reports of Medical History, 
the Veteran consistently denied a history or complaints of foot 
trouble, and his feet were found to be clinically normal.  See 
August 1982, August 1983, June 1987, March 1992, January 1993, 
March 1998, and April 2000.  

Of significance was a May 1994 request for treatment, and 
accompanying DA (Department of the Army) Form 2173 (Statement of 
Medical Examination and Duty Status) by the Veteran for an injury 
to his palm as a result of a tent pole.  The Board finds that the 
request for medical treatment demonstrates the Veteran's 
knowledge of the need to report injuries incurred in duty status 
while in duty status. 

In June 1995 the Veteran underwent another periodic physical 
examination.  He reported pain in his right foot.  The examiner 
made no finding as to whether his feet were clinically normal or 
not and attributed the pain to either plantar warts or a spur in 
the heel.  Pain in the left foot was also noted and the examiner 
referred the Veteran to the VA or either orthopedic or 
neurological follow-up.  On the accompanying June 1995 Report of 
Medical History, the Veteran checked in the affirmative for foot 
trouble and reported he had "smashed foot in rod pusher" in 
March 1995.  That June 1995 the Veteran was placed on a temporary 
physical profile, until August 1995, which limited his running.  
The profile included a note that the Veteran was to get a 
referral through VA.  

There is no other reference to this complaint of pain in either 
the left or right foot or a diagnosis in the Guard treatment 
records.  As noted above, in the subsequent March 1998 and April 
2000 period physical examinations, the Veteran's feet were again 
found to be clinically normal, and he again reported no foot 
trouble.  The Veteran retired from the Guard in April 2003.

The Board finds that there is no credible evidence that the 
Veteran's bilateral feet incurred injury or disease while in 
Guard ACDUTRA or INACDUTRA status, because the Veteran had 
reported an off-duty injury during the June 1995 periodic 
examination, that had occurred in March 1995.  The Board reaches 
this finding because the Veteran had previously demonstrated his 
knowledge, as discussed above, to report during training status 
any injuries that occur while actually training.  Further, the 
fact that in two later periodic physical examinations (1998 and 
2000) the Veteran denied foot trouble and his feet were found to 
be clinically normal shows that the Veteran did not have any 
chronic residuals of a claimed foot injury in 1995.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by a veteran).  

Therefore, the Board finds the Veteran's statements indicating an 
in-service bilateral foot injury or disorder to lack credibility, 
and are outweighed by the evidence of record that reflects no 
history, complaints, findings, diagnosis, or treatment for a 
bilateral foot disorder during any ACDUTRA or INACDUTRA period.  
Caluza, 
7 Vet. App. at 498; Curry, 7 Vet. App. at 68.

The weight of the evidence also demonstrates no continuous 
bilateral feet disorder complaints or symptoms since service 
separation.  The post-service medical evidence first reflects 
complaints or treatment related to the Veteran's feet decades 
following active service.  Specifically, the first treatment 
noted for a complaint of corns and calluses of both feet in a 
March 2005 VA treatment record, which described him as a new 
patient.  The history of a left foot stress fracture was found in 
a May 2005 x-ray study.  The Board emphasizes the multi-year gap 
between end of active service (1966) and end of Guard  service 
(2003) and initial reported symptoms related to a bilateral feet 
disorder in 2005 (nearly 39 years and 2 years, respectively) as 
one factor for consideration in this determination of lack of 
continuous post-service symptoms.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
Veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

Although the Veteran normally is competent to report as to 
observable symptomatology, such as pain and the presence of corns 
and calluses on his feet, he is not competent to diagnose a 
medical condition involving nonvisible, orthopedic disorders or 
make a medical nexus determination in medically complex matters.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In the 2005 through 2007 VA treatment reports of record, the 
Veteran both denied any trauma and complained of the pain, corns, 
and calluses on both feet.  By the September 2005 VA podiatry 
evaluation, the treating personnel diagnosed hammertoes and 
diagnosed an old fracture to the left fourth met.  The treating 
personnel indicated this old fracture  was "likely" service 
connected.  In a January 2006 letter, the treating doctor noted 
the Veteran attributed his pain and stress fractures to "his 
tour in the military."  The treating doctor attributed the 
prominent calluses to the previous stress fracture history, and 
concluded that the old fracture to the left fourth met was more 
likely than not to have occurred "at the time of service."  In 
March 2007 the same treating doctor added to her evaluation that 
her opinion was based on "reviewing the old records."  Another 
treating doctor repeated that precise language in a January 2006 
evaluation of the Veteran's feet.  

For the reasons indicated above, the Board finds that the 
Veteran's claims of a Guard training incurred injury to either 
the left foot or both feet lack credibility.  Caluza at 498; 
Curry at 68.  Also, the evidence indicates that the Veteran did 
not claim that the symptoms of a current bilateral foot disorder 
began during his Guard training until six months prior to his 
filing the current VA disability compensation claim.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration a veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  

Further, while the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see Willis 
v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although the treating physician indicated reviewing "old" 
records, she did not describe what those records were.  The Board 
has discussed the active service and Guard treatment records in 
detail, and found they contained only one reference to an injury 
that did not occur in any duty status.  The RO did not find any 
previous VA treatment records pertaining to the feet (podiatry), 
and the Veteran himself denied any particular trauma to his feet 
in his March 2005 VA treatment report which referred to him as a 
new patient.  See also February 2007 Informal Hearing.  In no 
statement did the Veteran report obtaining any private treatment 
for his feet.  Further, the treating doctors did not refer to 
either the Veteran's 1966 brief active service or the nature of 
his ACDUTRA or INACDUTRA Guard training during which he 
repeatedly denied foot trouble.  Therefore, the Board finds the 
physician's opinions of nexus to service to be based upon an 
inaccurate history of in-service bilateral foot injury, and 
lacking in probative value.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).

Because the weight of the evidence indicates no bilateral foot 
disorder or injury, or even chronic symptoms of disorder, were 
incurred during active service, ACDUTRA, or INACDUTRA, the 
probative evidence indicates no bilateral foot disorder, 
specifically, hammertoes with corns and calluses of both feet, 
until after service and Guard retirement.  Further, there is no 
medical opinion, based upon a factually accurate history, which 
tends to relate a bilateral foot disorder to service.  Therefore, 
the Board finds that the Veteran's claim for service connection 
for hammertoes with corns and calluses of both feet, claimed as 
bilateral foot condition and stress fractures of the feet with 
calluses, must be denied.  As the preponderance of the evidence 
weighs against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service connection 
for hammertoes with corns 


and calluses of both feet, claimed as bilateral foot condition 
and stress fractures of the feet with calluses must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant").


ORDER

Service connection for hammertoes with corns and calluses of both 
feet, claimed as bilateral foot condition and stress fractures of 
the feet with calluses, is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


